The time for presenting a bill of exceptions is to be computed according to Title 1, § 12, Code of 1940. Stewart v. Keller, 197 Ala. 575, 73 So. 89.
Title 39, § 184, naming a long list of legal holidays for commercial purposes and found in the Negotiable Instruments Law has no relation to the presentation of the bill of exceptions. They are not dies non juridicus. Belmont Coal  R. Co. v. Smith, 74 Ala. 206; 29 C.J. 763, § 5.
Application for rehearing overruled.
GARDNER, C. J., and FOSTER and LIVINGSTON, JJ., concur.